Nichols, Justice.
This is the second appearance of this case in the Supreme Court. On the first appearance (Horton v. State, 228 Ga. 690 (187 SE2d 677)), the conviction was affirmed, but reversed as to the sentence because of the illegal admission of evidence in the sentencing hearing. Thereafter the defendant was again given a sentencing hearing, and the present appeal is from such verdict and sentence. The question presented for decision is whether upon such a retrial of the sentence hearing before a jury it is reversible error to instruct the jury as to the maximum sentence which may be imposed by law or whether the jury should be instructed that the maximum sentence is that which the defendant received on the first trial. The defendant did not in fact receive a harsher sentence upon the second trial. Held:
Under decisions exemplified by Salisbury v. Grimes, 223 Ga. 776 (2) (158 SE2d 412); Chaffin v. State, 227 Ga. 327 (180 SE2d 741); Ladd v. State, 228 Ga. 113 (4) (184 SE2d 158), and citations, the court properly instructed the jury as to minimum and maximum sentences permitted by statute.

Judgment affirmed.


All the Justices concur.

Submitted October 11, 1972
Decided November 9, 1972.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Morris H. Rosenberg, Joel M. Feldman, William M. Weller, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Assistant Attorney General, Frank M. Palmour, Deputy Assistant Attorney General, for appellee.